Memorandum. The orders of the Appellate Division should be reversed.
It is clear from the statute (Election Law, § 136, subd 6, par [j]) that if the political subdivision in question, here the town, *989is entirely within a senatorial district that the number of signatures required need not exceed the requirement for the senatorial district. That requirement is for 1,000 signatures (Election Law, § 136, subd 6, par [h]) and, as each of the appellants had more than that amount, both of the designating petitions were properly accepted and filed by the Board of Elections. In Matter of Stoller v Ackerson (30 NY2d 877) there was no contention raised or tender of evidence made on the issue here relevant.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
In each case: Order reversed, without costs, and the judgment of Supreme Court, Suffolk County, reinstated in a memorandum.